DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on July 27, 2016 and 10/14/2015. It is noted, however, that applicant has not filed a certified copy of the Japanese applications as required by 37 CFR 1.55.

Examiner Notes
	Examiner cites particular paragraphs, columns, or lines in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments regarding the 35 USC § 103 have been fully considered but are related to newly amended claim language which has been addressed in the rejections recited below. Applicant's arguments also fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “save flow identification…while associating the flow identification information and the information related to the sequence of processes” (i.e.  How does saving flow identification information and the information related to the sequence of processes without receiving it?  While Applicant has not claimed receiving information related to the sequence of processes, Applicant has not further detailed how the “associating” is accomplished). Claims 1-5 are dependent on claim 1 and are rejected because of their dependency on claim 1;
Claim 1, it is unclear what is meant by “combining components respectively performing a sequence of processes. (i.e. Do the components each perform a 
As per claim 6, it is unclear what is meant by “save flow identification…while associating the flow identification information and the information related to the sequence of processes” (i.e.  How does saving flow identification information and the information related to the sequence of processes without receiving it?  While Applicant has not claimed receiving information related to the sequence of processes, Applicant has not further detailed how the “associating” is accomplished);
Claim 6, it is unclear what is meant by “combining components respectively performing a sequence of processes. (i.e. Do the components each perform a process or do the components each perform a portion of one process? Lines 19-20 of claim 1 suggests that the components perform a portion of one process but the claim language is unclear.) 
As per claim 7, it is unclear what is meant by “save flow identification…while associating the flow identification information and the information related to the sequence of processes” (i.e.  How does saving flow identification information and the information related to the sequence of processes without receiving it?  While Applicant has not claimed receiving information related to the sequence of 
Claim 7, it is unclear what is meant by “combining components respectively performing a sequence of processes. (i.e. Do the components each perform a process or do the components each perform a portion of one process? Lines 19-20 of claim 1 suggests that the components perform a portion of one process but the claim language is unclear.) 

	The following claim language lacks antecedent basis:
Claim 1, Line 14, the flow information related to the sequence of processes
Claim 1, Line 17, the sequence of processes selected by a user operation
Claim 1, Line 19, the processes;
Claim 4, Line 6, the component;
Claim 5, Line 2, the component;
Claim 6, Line 16, the flow information related to the sequence of processes;
Claim 6, Line 17, the sequence of processes selected by a user operation
Claim 6, Line 20, the processes;
Claim 7, Line 15, the flow information related to the sequence of processes;
Claim 7, Line 18, the sequence of processes selected by a user operation; and
Claim 7, Line 20, the processes. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102 as being anticipated by Ozaki et al. (United States Patent Application Publication 2012/0117570).

As per claim 1, Ozaki teaches the invention substantially as claimed including an information processing system including at least one information processing apparatus, the information processing system comprising: 
	a hardware memory unit configured to save flow identification information for identifying process flows ([0036], The workflow is stored and registered by a user as workflow information in a storage device included in a workflow management server connected to the network), which are performed by combining components respectively performing a sequence of processes using electronic data ([0013], there is provided an information processing apparatus that sequentially executes one or more processes of a workflow on an input documents; [0035], The services include processing functions that are provided by apparatuses connected to a network and software services that are available over the network) while associating the flow identification information and the information related to the sequence of processes ([0036], The workflow is stored and registered by a user as workflow information in a storage device included in a workflow management server connected to the network; [0045], The workflow management system 10 allows a user to select and register a combination of frequently-used services in advance as workflow information; and [0056], The workflow-condition setting unit 35 of the information processing apparatus 30 generates a workflow by selecting services and making a sequence of the services when a user registers workflow information); and 
	a hardware circuitry configured to cause, in response to generation of the sequence of processes selected by a user operation of sequentially selecting a plurality of combinations of the components and one process  ([0035], The services include processing functions that are provided by apparatuses connected to a network and software services that are available over the network. Examples of the processing functions provided by the apparatuses include a scan function (image reading function) and a print function provided by an MFP. Examples of the software services available over the network include an OCR service for recognizing and extracting characters from images, a translation service for translating languages, and an e-mail service for e-mail delivery; [0043], a workflow with an execution sequence of the OCR service, the translation service, and the printing service arranged in this order is to be executed; and [0102],  The user selects services of a workflow in order of execution from among one or more services being displayed in the registration screen and requests registration by, for example, pressing a registration button. At Step S1405, the workflow-condition setting unit 35 of the information processing apparatus 30 receives the selected combination and the order of execution of the services. At Step S1410, the workflow control unit 31 receives a registration request) from among the processes which can be performed by the components  on a first screen displayed in a first apparatus from among the at least one apparatus coupled to the information processing system ([0070], A user establishes a communication between the PC 13 that the user uses and the information processing apparatus 30 that functions as the workflow management server 11, acquires, a screen for selecting an input document and a workflow from the information processing apparatus 30, and displays the screen; and  [0101], A user establishes a communication between the PC 13 that the user uses and the information processing apparatus 30 that functions as the workflow management server 11, acquires a screen for registering a workflow from the information processing apparatus 30, and displays the screen), to save the information related to the generated sequence of processes and the flow identification information of identifying the selected process flow in the hardware memory unit while associating the information related to the generated sequence of processes and the flow identification information of identifying the selected process flow ([0036], The workflow is stored and registered by a user as workflow information in a storage device included in a workflow management server connected to the network; and [0045], The workflow management system 10 allows a user to select and register a combination of frequently-used services in advance as workflow information), and
	to perform, in response to a request including the information related to the electronic data used for the sequence of processes from a second apparatus from among the at least one apparatus ([0064], A user who uses the system selects an input document and a workflow and transmits the input document and the workflow to the workflow-condition setting unit 35 to set the input document and the workflow, by using the PC 13 or the like that the user manages; and [0066], the workflow control unit 31 transmits the document and an execution  the sequence of processes based on the information related to the sequence of processes saved in the hardware memory unit in association with the flow identification information using the electronic data based on the information related to the electronic data that is included in the request ([0064], A user who uses the system selects an input document and a workflow and transmits the input document and the workflow to the workflow-condition setting unit 35 to set the input document and the workflow, by using the PC 13 or the like that the user manages; and [0065], Upon receiving the instruction, the workflow control unit 31 transmits a request for acquisition of setting conditions to the workflow-condition setting unit 35 and receives the setting conditions, i.e., an input document ID of the input document and a workflow ID of the workflow, from the workflow-condition setting unit 35. Thereafter, the workflow control unit 31 searches for workflow information stored in the workflow-information storage unit 32 on the basis of the workflow ID and acquires corresponding workflow information).
	
As per claim 4, Ozaki teaches, wherein 
	the hardware circuitry includes at least one type converting unit converting the electronic data to have a data type being a predetermined data type ([0051], OCR service…translation service), and 
	wherein the hardware circuitry performs the sequence of processes using the electronic data by performing a process of the component after the converting unit converts the data type of the electronic data to have the data type which can be processed by the component ([0051], when a user executes the workflow A for the first time, the 

As per claim 5, Ozaki teaches, wherein 
	the component includes a plurality of external service components respectively performing a process for an external service ([0035], The services include processing functions that are provided by apparatuses connected to a network and software services that are available over the network. Examples of the processing functions provided by the apparatuses include a scan function (image reading function) and a print function provided by an MFP. Examples of the software services available over the network include an OCR service for recognizing and extracting characters from images, a translation service for translating languages, and an e-mail service for e-mail delivery),
	wherein the plurality of external service components include at least a plurality of components of uploading the electronic data to the external service ([0036], the workflow management server receives the instruction and transmits an execution request to apparatuses that execute processes of corresponding services on the network. The input document is handled 
	wherein the hardware circuitry causes, in response to the generation of the sequence of processes on the first screen displayed in the first apparatus, to save the information related to the generated sequence of processes and the flow identification information of identifying the selected process flow in the hardware memory unit ([0036], The workflow is stored and registered by a user as workflow information in a storage device included in a workflow management server connected to the network; and [0045], The workflow management system 10 allows a user to select and register a combination of frequently-used services in advance as workflow information; and [0101], A user establishes a communication between the PC 13 that the user uses and the information processing apparatus 30 that functions as the workflow management server 11, acquires a screen for registering a workflow from the information processing apparatus 30, and displays the screen) while associating the generated sequence of processes and the flow identification information ([0056], The workflow-condition setting unit 35 of the information processing apparatus 30 generates a workflow by selecting services and making a sequence of the services when a user registers workflow information), and 
	wherein the sequentially selected plurality of combinations includes at least a combination of the external service components and one process from among the processes which can be performed by the external service components ([0035], The services include processing functions that are provided by apparatuses connected to a network and software services that are available over the network. Examples of the processing functions provided by the apparatuses include a scan function (image reading function) and a print function provided by 

As per claim 6, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to the rejection of claim 1 is applicable to the instant claim.
As per claim 7, this is the “non-transitory computer-readable medium” corresponding to claim 1 and is rejected for the same reasons. The same motivation applied to the rejection of claim 1 is applicable to the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki as applied to claim 1 and in further view of Terwedo et al. (United States Patent Application Publication 2014/0229898).

As per claim 2, Although Ozaki claims updating and deleting workflows (Claim 12, wherein when the workflow information stored in the workflow-information storage unit is deleted or updated, the workflow control unit deletes the process result of the storing objet that has been stored in the result storage unit in association with the workflow information being deleted or updated), Ozaki fails to specifically teach wherein the hardware circuitry updates, in response to a user operation of changing on a second screen displayed on the first apparatus the 
	However, Terwedo teaches, wherein the hardware circuitry updates, in response to a user operation of changing on a second screen displayed on the first apparatus the information related to the sequence of processes stored in the hardware memory unit in association with the flow identification information of identifying the selected process flow ([0062], The user can select "Audit Workflow" icon 802b… to launch predefined workflow processes associated with each of those icons. The user may edit one of the icons by clicking the icon for that workflow or, alternatively, clicking and holding the icon for that workflow. The user may then click the Edit option 770d to edit the workflow corresponding to that icon, or click the Delete option 770a to delete the workflow corresponding to that icon).
	
	Ozaki and Terwedo are analogous because they are each related to workflow management. Ozaki teaches a method of workflow creation by combining services ([0101], A user establishes a communication between the PC 13 that the user uses and the information processing apparatus 30 that functions as the workflow management server 11, acquires a screen for registering a workflow from the information processing apparatus 30, and displays the screen; and [0102], The user selects services of a workflow in order of execution from among one or more services being displayed in the registration screen and requests registration by, for example, pressing a registration button. At Step S1405, the workflow-condition setting unit 35 of the information processing apparatus 30 receives the selected combination and the order of execution of the services. At Step S1410, the workflow control unit 31 receives a registration request). Terwedo teaches a method of workflow creation, updating, and deletion ([0062], workflow builder interface 800, in accordance with embodiments of the present invention. This interface 800 may be accessed when the user clicks on "Workflow" icon …The user can select "Audit Workflow" icon 802b, "New Client Workflow" icon 802c, "workflow2" icon 802d, or "Marek flow" icon 802e to launch predefined workflow processes associated with each of those icons. The user may edit one of the icons by clicking the icon for that workflow or, alternatively, clicking and holding the icon for that workflow. The user may then click the Edit option 770d to edit the workflow corresponding to that icon, or click the Delete option 770a to delete the workflow corresponding to that icon). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Ozaki would be modified with the workflow auditing mechanism taught by Terwedo in order to manage workflows. Therefore, it would have been obvious to combine the teachings of Ozaki and Terwedo. 

As per claim 3, Although Ozaki claims updating and deleting workflows (Claim 12, wherein when the workflow information stored in the workflow-information storage unit is deleted or updated, the workflow control unit deletes the process result of the storing objet that has been stored in the result storage unit in association with the workflow information being deleted or updated), Ozaki fails to specifically teach wherein the hardware circuitry deletes, in response to a user operation of deleting the sequence of processes performed by the selected process flow on a third screen displayed on the first apparatus, the flow identification information saved in the hardware memory unit in association with the flow identification information identifying the selected process flow.
wherein the hardware circuitry deletes, in response to a user operation of deleting the sequence of processes performed by the selected process flow on a third screen displayed on the first apparatus, the flow identification information saved in the hardware memory unit in association with the flow identification information identifying the selected process flow ([0062], The user can select "Audit Workflow" icon 802b… to launch predefined workflow processes associated with each of those icons. The user may edit one of the icons by clicking the icon for that workflow or, alternatively, clicking and holding the icon for that workflow. The user may then click the Edit option 770d to edit the workflow corresponding to that icon, or click the Delete option 770a to delete the workflow corresponding to that icon).
	The same motivation used in the rejection of claim 3 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199